United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1277
Issued: October 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 1, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 5, 2008 merit decision concerning an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $17,964.13 overpayment of
compensation; (2) whether the Office abused its discretion by refusing to waive recovery of the
overpayment; and (3) whether the Office properly required repayment of the overpayment by
deducting $325.00 from appellant’s compensation payments every four weeks.
FACTUAL HISTORY
The Office accepted that on June 21, 2004 appellant, then a 51-year-old maintenance
mechanic supervisor, sustained a left bicep tendon rupture, left shoulder strain, left wrist sprain,

left hand sprain, left carpal tunnel syndrome and articular cartilage disorder of his left hand when
he grabbed a door jamb while falling. He underwent a left bicep tendon repair on July 9, 2004
and left wrist arthroscopic surgery on February 23, 2005. In early 2005 he was receiving total
disability compensation from the Office.
Appellant took early retirement from the employing establishment effective
March 19, 2005. A March 19, 2005 notification of personnel action form (Form 50-B) shows
that for taking early retirement he received a $25,000.00 buyout payment on March 19, 2005
known as a voluntary separation incentive payment (VSIP).1 Appellant continued to receive
total disability compensation.
In an October 19, 2007 notice, the Office advised appellant of its preliminary
determination that he received a $17,964.13 overpayment of compensation because he received
$25,000.00 in VSIP while receiving total disability compensation. It also determined that
appellant was not at fault in the creation of the overpayment and provided him with an
opportunity to request waiver of the overpayment and submit financial information.2
In an accompanying October 19, 2007 memorandum, the Office detailed how the
overpayment was calculated:
“Calculation of period of overpayment -- The [Form 50-B] dated March 19, 2005
indicates that the claimant’s hourly salary on that date was $35.14. $35.14 x
2,087 hours in a work year/52 weeks = $1,410.33 weekly salary. $25,000 total
VSIP payout/$1,410.33 [weekly salary] = 17.726 weeks of salary for the period
during which the payout ran.
“17.726 weeks x 7 days in a week = 124.08 days. March 19, 2005 (the start date
of the VSIP) + 124 days (rounded down) = an ending date of July 20, 2005 for the
payout. The total period of time during which the separation incentive pay ran
was therefore March 19, 2005 to July 20, 2005.
“The Office should have suspended the claimant’s entitlement to all compensation
payments for this entire period by a 100 percent offset for the number of weeks
that the separation pay represented. This was not done, as the Office was not
made aware that the claimant had received the separation incentive until
February 2006, well after the period to be offset had ended.”3

1

The form shows that appellant was making $35.14 per hour on March 19, 2005. Appellant did not advise the
Office about this buyout until he sent it a letter dated February 22, 2006
2

The Office requested that appellant complete an overpayment questionnaire Form OWCP-20 even if he did not
request waiver of the overpayment.
3

The Office submitted payment records showing that appellant received $17,964.13 in Office compensation
between March 19 and July 20, 2005.

2

In an October 26, 2007 letter, appellant requested waiver of the $17,964.13 overpayment.
He asserted that he was not aware that he could not receive Office payments and VSIP monies at
the same time. Appellant submitted a Form OWCP-20 completed on October 27, 2007 in which
he listed monthly household income totaling $7,960.00 and monthly expenses totaling
$8,533.00. He indicated that he had about $35,000.00 in assets including a mountain cabin
worth about $20,000.00, three motorcycles and a trailer worth about $7,800.00, a checking
account balance of $6,200.00 and a savings account balance of $1,841.00.4
In a March 5, 2008 decision, the Office made a final determination that appellant
received a $17,964.13 overpayment of compensation and that the overpayment was not subject
to waiver. It determined that he was not entitled to waiver because appellant’s monthly income
exceeded his monthly expenses by more than $50.00. The Office was also found that the
overpayment would be recovered by deducting $325.00 from appellant’s compensation
payments every four weeks. It indicated that a telephone conference was held with him on
February 27, 2008 and the decision contains a detailed summary indicating that appellant and his
wife had $7,780.00 in monthly income and $7,353.00 in monthly expenses.5 The Office
determined that several claimed expenses, including $235.00 for a cell phone, $100.00 for
storage and $273.00 for medical expenses for appellant’s 22-year-old son, could not be included
in the monthly expenses tally because they were not ordinary and necessary expenses.6
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act provides that the United
States shall pay compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.7 Section 8116, however, limits the right of an
employee to receive compensation. While an employee is receiving compensation he may not
receive salary, pay, or remuneration of any type from the United States.8 More specifically,
section 10.421 of the implementing regulation provides that an employee may not receive
compensation for total disability concurrently with separation pay.9 When the Office discovers
concurrent receipt, it must declare an overpayment of compensation and give the usual due
4

Appellant indicated that he used the saving account monies to pay taxes, insurance and “budgeted yearly
expenses.” He noted that he had a wife as well as a 16-year-old son and a 22-year-old son who lived at home.
Appellant submitted numerous financial documents including bill statements showing amounts due.
5

The listing of monthly expenses was far more detailed than that provided in the Form OWCP-20 completed on
October 27, 2007.
6

The Office indicated that, although appellant asserted that his 22-year-son had attention deficit disorder and was
unable to hold a job for more that six months at a time, there was no evidence that he was a full-time college student
or was incapable of supporting himself. For these reasons, the expenses relating to the son could not be included in
his monthly expenses.
7

5 U.S.C. § 8102(a).
8

Id. at § 8116(a) (with specified exceptions).

9

20 C.F.R. § 10.421(c) (1999).

3

process rights.10 The Board has held that where separation pay is based an amount of money, the
Office should suspend compensation payments for the period in question, effective the date of
separation, by a 100 percent offset for the number of weeks (not the amount of money) that the
separation pay represents.11
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $17,964.13 overpayment of compensation. The
evidence establishes that he received $25,000.00 for electing early retirement effective
March 19, 2005 under the VSIP program while receiving total disability compensation from the
Office.12 It properly calculated that this dual payment meant that appellant received a
$17,964.13 overpayment. Applying the relevant standards, the Office first correctly calculated
his weekly pay based on the pay he was receiving on March 19, 2005.13 It then calculated the
number of weeks (based on this weekly pay rate) that the $25,000.00 separation pay represented.
The Office found that the separation pay represented the period March 19 to July 20, 2005 and
presented documents showing that appellant received $17,964.13 in disability compensation
during this period. Therefore, it properly determined that he received a $17,964.13 overpayment.
The fact and amount of the overpayment are affirmed.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within its discretion pursuant to statutory guidelines.14 These statutory guidelines are
found in section 8129(b) of the Act which states: “Adjustment or recovery [of an overpayment]
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”15 Since the Office found appellant
to be without fault in the matter of the overpayment, then, in accordance with section 8129(b), it

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17.d(4) (April 1996).

11

See Lynee M. Schaak, Docket No. 05-695 (issued November 9, 2005). Similarly, where separation pay is
based on weeks of pay, the Office should suspend compensation payments for the period in question, effective the
date of separation, by a 100 percent offset for the designated number of weeks of pay. The Board has noted that the
duel payment calculation method detailed in the Office procedure manual, which uses different calculations
depending on whether separation pay is based on weeks of pay or on amount of pay, would lead to unfairly disparate
results. Id.
12

See supra notes 9 and 10 and accompanying text.

13

See supra note 11 and accompanying text.

14

See Robert Atchison, 41 ECAB 83, 87 (1989).

15

5 U.S.C. § 8129(b).

4

may only recover the overpayment if it determined that recovery of the overpayment would
neither defeat the purpose of the Act nor be against equity and good conscience.16
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of the Act or would be against equity and good conscience are set forth in sections
10.322 and 10.323, respectively, of the Code of Federal Regulations. Section 10.322(a)
provides, generally, that recovery of an overpayment would defeat the purpose of the Act if
recovery would cause hardship by depriving the overpaid individual of income and resources
needed for ordinary and necessary living expenses and, also, if the individual’s assets, those
which are not exempt from recovery, do not exceed a resource base of $3,000.00 (or $5,000.00 if
the individual has a spouse or one dependent, plus $600.00 for each additional dependent).17
Section 10.323 provides, generally, that recovery of an overpayment would be against equity and
good conscience if: (1) the overpaid individual would experience severe financial hardship in
attempting to repay the debt, with “severe financial hardship” determined by using the same
criteria set forth in section 10.322; or (2) the individual, in reliance on the payment which created
the overpayment, relinquished a valuable right or changed his position for the worse.18
ANALYSIS -- ISSUE 2
The Board finds that the Office did not abuse its discretion by refusing to waive recovery
of the overpayment. Appellant has not established that recovery of the overpayment would
defeat the purpose of the Act because he has not shown both that he needs substantially all of his
current income to meet ordinary and necessary living expenses and that his assets do not exceed
the allowable resource base. The record reveals that his assets exceed the allowable resource
base. Appellant’s asset base would be $6,200.00 in that he has a wife as a dependent as well as a
16-year-old son as a dependent. However, the record reveals that he has substantial assets of
about $35,000.00.19 Because appellant has not met the second prong of the two-prong test of
16

Appellant argued that the overpayment should be waived because he was not found to be at fault in its creation
but he would only be entitled to such waiver if it were shown, under the standards described below, that recovery of
the overpayment would defeat the purpose of the Act or be against equity and good conscience.
17
20 C.F.R. § 10.322(a). Section 10.322 defines the terms “income,” “expenses” and “assets.” 20 C.F.R.
§ 10.322(b), (c) and (d). For waiver under the “defeat the purpose of the Act” standard, a claimant must show both
that he needs substantially all of his current income to meet ordinary and necessary living expenses and that his
assets do not exceed the applicable resource base. See George E. Dabdoub, 39 ECAB 929, 935-36 (1988);
Robert E. Wenholz, 38 ECAB 311, 314 (1986). An individual is deemed to need substantially all of his current
income to meet ordinary and necessary living expenses if his monthly income does not exceed monthly expenses by
more than $50.00. See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Actions, Chapter 6.200.6a(1) (September 1994); Connie L. Potratz-Hasson, 42 ECAB 359, 363 (1991); 20 C.F.R.
§ 10.323.
18

20 C.F.R. § 10.323.

19

Appellant listed assets including a mountain cabin worth about $20,000.00, three motorcycles and a trailer
worth about $7,800.00, a checking account balance of $6,200.00 and a savings account balance of $1,841.00. He
indicated that he used the savings account monies to pay taxes, insurance and “budgeted yearly expenses,” but even
if the savings account monies were not considered to be assets appellant would still have assets which well exceeded
his resource base.

5

whether recovery of the overpayment would defeat the purpose of the Act, it is not necessary for
the Office to consider the first prong of the test, i.e., whether his current income exceeds his
current ordinary and necessary living expenses by more than $50.00.20
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because he has not shown, for the reasons noted above, that he
would experience severe financial hardship in attempting to repay the debt or that he
relinquished a valuable right or changed his position for the worse in reliance on the payment
which created the overpayment.21
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of the Act or be against equity and good conscience, he has failed to show that the
Office abused its discretion by refusing to waive the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.321 of Title 20 of the Code of Federal Regulations provides in pertinent part:
“Whenever an overpayment has been made to an individual who is entitled to
further payments, proper adjustment shall be made by decreasing subsequent
payments of compensation, having due regard to the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual,
and any other relevant factors, so as to minimize any resulting hardship upon such
individual.”22
ANALYSIS -- ISSUE 3
The Board further finds that the Office properly required repayment of the overpayment
by deducting $325.00 from appellant’s compensation payments every four weeks. The record
supports that, in requiring repayment of the overpayment by deducting $325.00 from his
compensation payments every four weeks, it took into consideration the financial information
submitted by appellant as well as the factors set forth in section 10.321 and found that this
method of recovery would minimize any resulting hardship on appellant. Therefore, the Office
properly required repayment of the overpayment by deducting $325.00 from appellant’s
compensation payments every four weeks.

20

The Board notes that the Office chose to evaluate whether appellant met the first prong of 20 C.F.R.
§ 10.322(a) but this would not preclude the Board from evaluating whether appellant meet the second prong of 20
C.F.R. § 10.322(a).
21

See William J. Murphy, 41 ECAB 569, 571-72 (1989).

22

20 C.F.R. § 10.321(a). See Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

6

CONCLUSION
The Board finds that appellant received a $17,964.13 overpayment of compensation and
that the Office did not abuse its discretion by refusing to waive recovery of the overpayment.
The Board further finds that the Office properly required repayment of the overpayment by
deducting $325.00 from appellant’s compensation payments every four weeks.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 5, 2008 decision is affirmed.
Issued: October 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

